Citation Nr: 1645788	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953 and from January 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal now resides with the RO in Winston-Salem.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

During the entire rating period on appeal, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Private psychiatric treatment records have been obtained and the Veteran has not reported receiving any VA treatment.  Additionally, the Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA psychiatric examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to rate the Veteran's claim.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service connected PTSD is currently rated at 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51 to 60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61 to 70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Analysis

In an April 2014 rating decision, the Veteran was granted service connection for PTSD, with a 50 percent evaluation, effective January 18, 2013.  The Veteran has appealed this rating, arguing in his notice of disagreement and his substantive appeal that he has been given a GAF of 40 by his private treatment provider and believes that a 70 or 100 percent rating is therefore warranted.

The Veteran was afforded a VA examination in April 2014.  The only mental disorder diagnosed was PTSD, and the examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment due to mild transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In providing the opinion, the examiner interviewed the Veteran and reviewed his private treatment records.

At the examination, the Veteran reported nightmares and flashbacks, and endorsed symptoms of depression, anxiety, nervousness, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He also admitted to prior non-specific suicidal ideations, but denied intent or plan.  He denied any current suicidal or homicidal ideations.  He noted that he was taking Clonazepam .5mg, Zolpidem and Bupropion 150mg, with minimal therapeutic effects.  With regard to social functioning, the Veteran reported that he had been married for 57 years and indicated that he had a great relationship with his wife.  He also noted that he has two sons and two grandchildren, but his relationship with his children is strained, and he has infrequent contact with them.  The examiner noted that the Veteran was cooperative with the interview process and interacted appropriately with the examiner, but only gave minimal responses, elaborating when asked.

Private psychiatric treatment records dated from April 2005 to May 2014 show a diagnosis of PTSD with symptoms of depression and trouble sleeping with occasional panic attacks.  The treatment reports also show improvement and stabilization of the Veteran's symptoms with medication.  The Veteran was assigned a GAF score of 40 during private treatment.

In September 2009, it was noted that the Veteran had sleep impairment, flashbacks, anger, and memory problems.  His eye contact was good, he was alert and he was alert and oriented to person, place, and time.  He had recent memory, his mood was euthymic.  His thought process was linear and goal-directed.  He also had intact insight and judgment.  In May 2013, the Veteran reported experiencing occasional visual and auditory hallucinations, but no elaboration was provided.  The Veteran was cooperative with good eye contact, he was alert and fully oriented.  He had a fully intact memory for recent memories, and his mood was euthymic.  The Veteran was assigned a GAF score of 40, but it is unclear what this would be based on as such a score suggests some impairment in reality testing or communication, none of which was noted to be present, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, which also were not reflected by the treatment records.

The Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period.  In this regard, the Veteran's PTSD is manifested primarily by symptoms of sleep impairment, including nightmares, depression, anxiety, nervousness, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  These symptoms are all contemplated in his current 50 percent rating, and do not equate in severity, frequency or duration to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment.  The Veteran does have some symptoms contemplated in a 70 percent rating.  Specifically, he reported past suicidal ideation, however, he denied any intent or plan.  He suffers from continuous depression and occasional panic attacks, but there is no evidence that his panic attacks or depression have ever been severe enough to affect his ability to function independently, appropriately and effectively.  The Veteran has reported having a strained relationship with his adult children, whom he has infrequent contact with, but he has also reported having a "great relationship" with his wife of over 57 years.  

Furthermore, there is no evidence of record showing that the Veteran is unable to make friends or form appropriate social or work relationships with other adults besides his children.  There is also no evidence that the Veteran has been unable to obtain employment, interact appropriately with others in a work setting, or been fired from a job, due to his PTSD.  There is also no evidence or allegation of the Veteran experiencing obsessional rituals; speech impairment, spatial disorientation or neglect of personal appearance and hygiene, due to his PTSD.

The Board acknowledges that the Veteran was assigned a GAF score of 40 during private treatment, which is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, as set forth above, the Veteran does not exhibit the symptoms associated with that score.  There is no evidence of impairment in reality testing or communication, and no evidence of impairment in work, school, judgment or thinking.

In summary, the Board finds that the Veteran may have demonstrated some of the symptoms required for a rating in excess of 50 percent for PTSD.  However, his major symptoms appear to be depression, anxiety, chronic sleep impairment and social impairment, which are contemplated by a 50 percent rating.  Therefore, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the rating period on appeal.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
Finally, the Veteran has not reported that he is unable to obtain or maintain employment due to his service-connected disabilities.  As such, the issue of a TDIU has not been raised by the evidence of record and the Board will not address the issue at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating in excess of 50 percent for PTSD is denied.



ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


